Citation Nr: 1242521	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-46 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20-percent disabling.




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 1995.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from July 2007 and June 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran, however, since has relocated to Austell, Georgia, so the RO in Atlanta (Decatur), Georgia, is the RO that certified her appeal to the Board.

The July 2007 decision, in relevant part, increased the rating for her low back disability from 10 to 20 percent retroactively effective from December 12, 2006, the date of receipt of her claim for a higher rating for this disability.  Whereas the June 2008 decision denied an even higher rating for this disability, meaning a rating higher than 20 percent.  It is presumed she is seeking the highest possible rating for this disability, absent express indication to the contrary.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In November 2011, the Board issued a decision denying two other claims she also had appealed - for ratings higher than 10 percent for the chondromalacia of the patellae of her right and left knees.  However, the Board instead remanded this remaining claim for a rating higher than 20 percent for her low back disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This development especially involved obtaining all outstanding treatment records, particularly those at the local VA Medical Center (VAMC) in Atlanta concerning treatment provided there on May 17, 2011, June 7, 2011, and July 13, 2011.


The Veteran's electronic ("Virtual VA) file shows these and all other pertinent records since have been obtained.  She also was provided another VA compensation examination on remand, in July 2012, to reassess the severity of her low back disability.  But after considering the results of that evaluation and the additional treatment records mentioned, also a November 2007 statement from Dr. L.G., the AMC issued a supplemental statement of the case (SSOC) in August 2012 continuing to deny this remaining claim for a rating higher than 20 percent for the low back disability.  So this claim is again before the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Even considering her pain and other symptoms, the Veteran has forward flexion of her thoracolumbar (thoracic and lumbar) spine limited to at worst 40 degrees and a combined range of motion of this segment of her spine, when also considering her backward extension, left and right lateral flexion (side bending), and rotation (twisting) of 110 degrees, so no ankylosis, either favorable or unfavorable.

2.  Also, even recognizing the diagnosis of degenerative disc disease (DDD) and recharacterization of the service-connected disability to encompass this rather than chronic lumbosacral strain, the July 2012 VA compensation examiner determined the Veteran does not have intervertebral disc syndrome (IVDS); and, regardless, there certainly is not competent and credible indication of incapacitating episodes, meaning a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for this low back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  This includes apprising the Veteran of whose specific responsibility, his or hers versus VA's, it is for obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  And, ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason, the notice provided prior to the initial adjudication of the claim was inadequate or incomplete, this notice defect may be rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705 -06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704 -05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.  

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice could be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."

It also since has been held in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the Appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.


Here, VCAA letters dated in February 2007 and February 2008 satisfied these 
duty-to-notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was made aware that it was ultimately her responsibility to give VA any evidence pertaining to her claim.  But the letter also told her to provide any relevant evidence in her possession and to identify any potentially relevant evidence not in her possession so that VA could assist her in obtaining it.  This included any records of her evaluation or treatment for this claimed disability, whether from VA, private doctors or elsewhere.  As well, she was provided the required information concerning the disability rating element of her claim, as well as regarding the effective date element of her claim in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  She therefore has received all essential notice and has had a meaningful opportunity to participate effectively in the development of her claim; she is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to this claim, is available and not part of the claims file.  It is worth reiterating that one of the reasons for the Board remanding this claim in November 2011 was to obtain all outstanding evaluation and treatment records, whether from VA or elsewhere (privately), but particularly those at the local VAMC in Atlanta concerning treatment provided there on May 17, 2011, June 7, 2011, and July 13, 2011.  And these and all other pertinent records were obtained on remand.

The Veteran also, as mentioned, was provided another VA compensation examination on remand, in July 2012, so just a relatively few short months ago.  And there is no suggestion or indication of a material change in the severity of her low back disability since that most recent examination.  38 C.F.R. § 3.327(a).  The duty to assist her with this claim does not require another remand of this claim solely or merely because of the passage of time since that otherwise adequate VA examination was performed.  See VAOPGCPREC 11-95 (April 7, 1995).  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports, including this most recent one, are thorough and supported and consistent with the other evidence of record.  These examination reports are adequate as the claims file was reviewed for the pertinent history of this disability, the Veteran examined, and the findings provided in sufficient detail to address the relevant rating criteria, also with sufficient discussion of the underlying medical rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  So additional examination of this disability is not needed.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In summary, then, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence she should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran).

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by her or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Increased Rating

In an October 1995 decision, service connection was granted for chronic lumbosacral strain and a 10 percent rating initially assigned for this low back disability under the former 38 C.F.R. § 4.71a, DC 5292 (1995).

A subsequent claim for an increase in this rating was denied in a June 2004 decision.  At that time, however, the DC was changed to 5237, albeit still for lumbosacral strain, since in the interim the diagnostic criteria for evaluating spinal disabilities had been revised, first in September 2002 and again in September 2003.  68 Fed. Reg. 51,456 (2003).

The Veteran filed her present claim for a higher rating for this low back disability in December 2006.  In the July 2007 rating decision on appeal that increased the rating for this disability from 10 to 20 percent, the DC also was again changed, this time to DC 5243, which is the formula for rating IVDS, i.e., disc disease, based on incapacitating episodes.  So this change in DC was to acknowledge the Veteran has degenerative disc disease (DDD) of her lumbar spine.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the relevant evidence of record, the more critical evidence is that generated during the appeal period.  However, a claimant may experience multiple distinct degrees of disability during this timeframe that would result in different levels of compensation.  Thus, VA's determination of the "present level of disability" may result in concluding the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service-connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Realizing this, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings (see Fenderson v. West, 12 Vet. App. 119, 125-26) and increased-rating claims for applying "staged" ratings.  Accordingly, it was held that a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed, so, here, since December 12, 2005, until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court discussed the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Here, though, there has not been a material change in the disability level, so the Board cannot "stage" the rating inasmuch as the disability has remained uniform since the one-year immediately preceding the receipt of this increased-rating claim.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed - else it would violate VA' anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The intent of the Rating Schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the diagnostic criteria for the spine, IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.


Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) in DC 5243 for IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine (so when also considering the adjacent cervical segment) warrants a 100 percent rating.  38 C.F.R. § 4.71a, DCs 5235-5242 (2012).

Note (1) indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

According to DC 5010, arthritis due to trauma (i.e., post-traumatic), substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003.  And according to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) in turn is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, are DCs 5235 to 5243 for disease and injuries of the spine.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for musculoskeletal disorders.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.


Turning now to the facts of this particular case.  In response to her claim for a higher rating for her low back disability in December 2006, the Veteran was provided a VA examination in February 2007.  During that evaluation, she complained of pain in her lower back area, particularly at night.  Her sitting was limited to 10 to 15 minutes and her standing limited to one and a half hours.  There was no history of radicular pain and her bowel movements and urinary control were good.  She stated that she had received acupuncture and massage treatment.  Pain increased with cold and rainy weather.  She was able to work, drive, and perform activities of daily living.  There was no history of incapacitating episodes or flare-ups.  Physical examination revealed tenderness in the lumbosacral area.  There were no palpable defects.  Straight leg raising was negative bilaterally.  Sensory, motor, and deep tendon reflexes were normal.  The range of motion showed active but painful motion.  Forward flexion was from 0 to 45 degrees, extension from 0 to 5 degrees, right and left lateral flexion from 0 to 20 degrees, and right and left lateral rotation from 0 to 25 degrees, each way.  X-rays were obtained.  The diagnosis was lumbar degenerative disk disease.  The examiner noted there was additional functional limitation due to pain after repetitive use - with a 5-degree loss of function due to pain after repetitive use. 

Thus, when considering this additional limitation on account of her pain, the Veteran's forward flexion was from 0 to 40 degrees (rather than to 45 degrees) and her extension limited to 0 degrees (rather than to 5 degrees).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in 
non-arthritis contexts).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40 .

Here, though, even acknowledging this additional 5-degree limitation in range of motion on account of the pain after repetitive use of the low back, the Veteran still did not have sufficient limitation of motion to warrant a rating higher than 20 percent because her forward flexion still was not restricted to the required 30 degrees or less (to reiterate, it instead was to 40 degrees).  Moreover, she did not have favorable ankylosis of her entire thoracolumbar spine, unfavorable ankylosis of her entire thoracolumbar spine, or unfavorable ankylosis of her entire spine (again, when also considering the adjacent cervical segment).  Note (5) in DCs 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.


Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Here, because the Veteran was able to move her low back on forward flexion, even accepting that she did not have normal forward flexion or backward extension, by definition, her low back is not immobile or fixated and therefore not ankylosed.

In November 2007 she was seen by L J. G., M.D.  The Veteran reported pain across the lumbosacral junction, and for the last two to three weeks it had been going into her left lower extremity down to her posterolateral thigh at the level of her knee.  She denied any numbness, tingling, or bowel or bladder complaints.  Objective physical examination of her low back revealed full range of motion, with pain on flexion but not extension.  Strength was 5 out of 5 in her lower extremities and light touch sensation was intact.  There was diffuse tenderness to palpation with increased pain across her low back, lumbar paraspinal facets, greater sciatic notches, trochanteric bursa, and sacroiliac joints.  X-rays revealed some mild foraminal narrowing in L5-S1 and some possible minimal retrolisthesis in L5-S1.  The assessment was low back pain with some new left lower extremity symptoms that might be radicular in nature.  It was noted that an MRI was to be performed, but there are no further radiographic studies shown.

In January 2008, the Veteran had another VA compensation examination.  Her complaints were consistent with those she had during her prior VA examination.  She walked without any assistive devices.  She had a left antalgic gait. She was not using a brace.  There was tenderness in the lower lumbar spinous process but no palpable defects.  The straight leg raising was negative bilaterally.  The sensory, motor, and deep tendon reflexes were normal.  The Babinski test was negative bilaterally.  Range of motion of the lumbar spine was active and painful.  

Forward flexion was from 0 to 45 degrees, extension from 0 to 5 degrees, right and left lateral flexion from 0 to 20 degrees, and right and left lateral rotation from 0 to 25 degrees.  The diagnosis again was lumbar degenerative disk disease.  It was noted that, more recently, the Veteran had started having pain radiating to her left thigh and down to her left knee.  The examiner also noted there was additional functional limitation due to pain after repetitive use with a 5-degree loss of function due to the pain after repetitive use.  Thus, her pain affected her range of motion to the same extent as it had during her prior VA compensation examination in February 2007, hence, for the reasons and bases already discussed, insufficient grounds for increasing her rating beyond the 20-percent level.

Thereafter, she continued to complain of low back pain.  In October 2010, she had another VA compensation examination.  She complained of stiffness, fatigue, spasms, decreased motion, and numbness, as well as weakness of her leg and foot.  She did not have any paresthesia or bowel or bladder problems in relation to her spine.  She reported limitation in walking because of her spine condition and pain in her lower back.  She stated that, on average, she could walk 50 feet.  She also reported that she had experienced falls due to the spine condition.  She experienced pain in the morning in her lower and mid back that was constant and traveled up and down her legs and neck.  She indicated the pain was moderate and was exacerbated by physical activity.  During flare-ups she experienced limitation of motion of the joint, which was described as walking up and down stairs.  She stated that her condition in the past 12 months had not resulted in any incapacitation. 

Objective physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent and there was no tenderness noted or guarding of movement.  The examination did not reveal any weakness and muscle tone and musculature were normal.  There was negative straight leg raising on the right and left and Lasegue's sign was negative.  There was no atrophy present in the limbs or ankylosis of the thoracolumbar spine.  Range of motion showed that forward flexion was from 0 to 90 degrees, extension from 0 to 30 degrees, and bilateral lateral flexion and rotation were each to 30 degrees.  So she had entirely normal range of motion in all directions (see again 38 C.F.R. § 4.71a, Plate V), and, unlike in times past, the joint function of her spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination of her thoracolumbar spine revealed no sensory deficits from L1-L5.  The examination of her sacral spine also revealed no sensory deficits of S1.  The modality used to test sensory function was light touch.  There was no lumbosacral motor weakness.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  There was no change in diagnosis of degenerative disc disease of the lumbar spine.  The subjective factors were pain; but, objectively, it was noted to be a normal examination.  As already alluded to, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

The Veteran continued to receive VA treatment for her low back disability through 2011 and had complaints of ongoing back pain with radicular symptoms.  An April 2011 record suggests worsening low back pain and radicular symptoms.  She submitted a copy of a list of appointments for office visits at the local VAMC in Atlanta dated May 17, 2011, June 7, 2011, and July 13, 2011.  The Board's November 2011 remand was partly to obtain the records of these additional consultations.  Records in her Virtual VA file, however, since clarify that she complained of back pain during the office visit on May 17, 2011, but missed the appointments that were scheduled for June 7, and July 13, 2011.

She had yet another VA compensation examination on remand, however, in July 2012.  She reported that her low back pain had been progressively worse.  She used an ergonomic work device and chair inserts.  She reported that flare-ups impacted the functioning of her thoracolumbar spine in that she would take time off from work.  Range-of-motion testing revealed that her forward flexion was to 90 degrees, even after repetitive testing, but with objective evidence of painful motion beginning at 65 degrees.  Still, though, this far exceeds (i.e., is more than double) the 30-degree limitation required for a rating higher than 20 percent under the General Rating Formula.

Her extension was to 30 degrees, with objective evidence of painful motion beginning at 20 degrees.  After repetitive movement, extension was limited to even less, 10 degrees.  Right and left lateral flexion were each to 20 degrees with objective evidence of painful motion at 15 degrees.  After repetitive testing right and left lateral flexion still was to 15 degrees.  Right and left lateral rotation were each to 15 degrees with objective evidence of painful motion beginning at 10 degrees.  After repetitive testing right and left lateral rotation were still to 10 degrees each.  She had functional loss and/or impairment as a result of the lumbar spine disability in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  She also had localized tenderness or pain to palpation of the joints and/or soft tissue of the thoracolumbar segment of her spine.  She did not have guarding or muscle spasm of this segment.  She had normal strength testing in her hips, knees, ankles, and toes, and no muscle atrophy.  She also had normal deep tendon reflexes in her knees and ankles.  Sensory examination was normal in her thighs, knees, ankles, and feet; and straight leg testing was negative.  She did not have any other neurologic abnormalities or findings related to her thoracolumbar spine, and she did not have IVDS.  As well, she did not use any assistive device.  Imaging studies of her thoracolumbar spine were performed and the diagnosis of arthritis confirmed.  It was noted that her lumbar spine disability impacted her ability to work in that she had to take leave from work three to four times a month because of the low back pain.

She most recently submitted a statement in November 2012 indicating she is currently on pain killers for her knees and lower back, that she had current X-rays of her right knee and lower back, and that she has an appointment to start physical therapy for her lower back and both knees.

This appeal, however, only concerns her low back disability, not also the disability affecting her knees.  Moreover, there is no suggestion the X-rays she has undergone recently and also mentioned in that statement revealed any abnormality other than those already identified, particularly since she did not specify any particular findings that might be relevant to this appeal.  And, again, even considering her pain and other symptoms and the physical therapy that she indicated has been prescribed, at worst she still has forward flexion of her thoracolumbar spine to 40 degrees and a combined range of motion of 110 degrees when additionally considering her backward extension, left and right lateral flexion, and left and right rotation.  So, under the General Rating Formula for Diseases and Injuries of the Spine, which includes DC 5242 for the degenerative arthritis most recently diagnosed, her low back disability warrants at most a 20 percent rating.  She again is not shown to have ankylosis of her thoracolumbar spine, either favorable or unfavorable.  Thus, neither the next higher 40 percent rating nor the even higher 50 percent rating is warranted.  She also certainly is not shown to have unfavorable ankylosis of her entire spine (again, when additionally considering the adjacent cervical segment) to warrant the highest possible rating of 100 percent.

Also, as noted, she was not found to have IVDS of the type contemplated by DC 5243.  And, regardless, there certainly is not competent and credible indication of consequent incapacitating episodes, meaning a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  So even if DC 5243 was shown to apply, it would not provide a basis for assigning a rating higher than 20 percent.

Although the rating criteria for the spine allow for separate neurological evaluation(s) if the spine rating is assigned based on limitation of motion, the record does not establish that any neurological impairment has been shown in relation to the Veteran's service-connected low back disability.  While in November 2007 she had complaints of pain with some radiating symptoms going into her lower extremity, she denied any numbness, tingling, or bowel or bladder complaints.  Strength was 5 out of 5 in her lower extremities and light touch sensation intact.  In January 2008, she had a left antalgic gait (but it is also noteworthy that she has a left knee disability).  Straight leg raising was negative bilaterally and her sensory, motor, and deep tendon reflexes were normal.  She complained of numbness and weakness of her leg and foot in October 2010, but she did not have any paresthesia or bowel or bladder problems in relation to her spinal disability, physical examination revealed no evidence of radiating pain on movement.  As well, neurological examination of her thoracolumbar spine revealed no sensory deficits from L1-L5, and the examination of her sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was light touch.  Once again, reflexes in her lower extremities were normal and there was no lumbosacral motor weakness.  Finally, in July 2012, she had normal strength testing of her hips, knees, ankles, and toes, and no muscle atrophy.  She also had normal deep tendon reflexes in her knees and ankles.  Sensory examination was normal in her thighs, knees, ankles, and feet, and straight leg testing was negative.  She did not have any other neurologic abnormalities or findings related to her thoracolumbar spine.

The Board also has considered whether she is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 


Here, though, the symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant DCs.  Her complaints mainly consist of arthritic pain and consequent limitation of motion.  But the rating criteria, in particular, DCs 5235 to 5243, reasonably describe and provide for this type and level of disability.  Therefore, referral for consideration of extra-schedular ratings is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  While she reportedly has had to miss work three to four times a month due to her low back pain, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), also has been considered.  The Veteran reported that her low back pain sometimes causes her to take leave from work.  But there is no suggestion she has been rendered unemployable as a result of her low back disability, meaning incapable of obtaining and maintaining substantially gainful employment, rather than only what would be considered just marginal employment in comparison, on account of this service-connected disability.  She apparently continues to work on a full-time basis, and there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, absent this showing, there is no such derivative claim.



ORDER

The claim for rating higher than 20 percent for the degenerative disc disease of the lumbar spine is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


